IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-41215
                            Summary Calendar
                         _____________________


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                 versus

PATRICIA TORRES,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                      USDC No. 1:99-CR-44-2
_________________________________________________________________

                            November 20, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Patricia Torres appeals from her conviction for her role in a

fraudulent cash checking scheme.           Torres argues that there was

insufficient evidence to support the jury’s finding of guilt

because there was no eyewitness or fingerprint evidence linking her

directly   to   the   offense.       She   also    argues   that   the   jury

impermissibly   convicted    based    on   her    association   with   family

members who were convicted in the cash checking scheme.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The   jury   rationally   could      have   found   that   the   evidence

presented at trial established that Torres was involved in the cash

checking scheme.     See United States v. Hickman, 151 F.3d 446, 454

(5th Cir. 1998).     The jury examined fraudulent alien registration

cards that were used as identification to cash stolen United States

Treasury   checks.     The   jury   could    have   concluded     from   other

photographic evidence and its in-person observations that the

person depicted on two of the fraudulent registration cards was

Torres.    Although familial relationships alone will not support a

conviction, the jury could have combined Torres’ relationship with

other   circumstantial    evidence,       specifically    the   photographic

evidence, to support a conviction.          See United States v. Burton,

126 F.3d 666, 670 (5th Cir. 1997). Accordingly, Torres’ conviction

and sentence are

                                                           A F F I R M E D.




                                      2